OPINION — AG — ** LEGAL ACTION — EDUCATION — SCHOOL — PARENT ** A PROSECUTION FOR A VIOLATION OF THE COMPULSORY SCHOOL ATTENDANCE LAW SHOULD BE BROUGHT IN THE COUNTY WHERE THE PARENTS ASIDE, AND NOT IN THE COUNTY IN WHICH THE PUBLIC SCHOOL THE CHILD IS ELIGIBLE TO ATTEND IS LOCATED. IN OTHER WORDS, IN THE CASE MENTION, THE PROSECUTION SHOULD BE BROUGHT IN PAYNE COUNTY, IN WHICH THAT PORTION OF THE DRUMRIGHT SCHOOL DISTRICT IN WHICH THE PARENTS RESIDE IS LOCATED, AND NOT IN CREEK COUNTY, IN WHICH THE HIGH SCHOOL IS LOCATED, IF SUCH PARENTS NEGLECT OR REFUSE TO CAUSE OR COMPEL SUCH CHILD TO ATTEND ANY SCHOOL AND DO NOT PROVIDE SUCH CHILD WITH " OTHER MEANS " OF EDUCATION FOR THE " FULL TERM " THE DRUMRIGHT HIGH SCHOOL IS IN SESSION. (TRUANCY, SCHOOL ATTENDANCE, CRIMINAL ACTION) CITE: 70 O.S. 10-10 [70-10-10], ARTICLE XIII, SECTION 4, ARTICLE II, SECTION 20 (J. H. JOHNSON)